Citation Nr: 0429195	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-03 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
October 1979 to October 1999.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.  Service 
connection for a bilateral ankle disorder had been denied by 
an unappealed February 2000 rating decision.  The RO properly 
(see notes following 38 U.S.C.A. § 5107) addressed the matter 
de novo.  

The issue of entitlement to service connection for a left 
knee disorder is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  You will be 
notified if any action on your part is required.


FINDING OF FACT

A chronic ankle disorder was not manifested in service, and a 
chronic disorder of either ankle is not currently shown.


CONCLUSIONS OF LAW

1.  Service connection for a right ankle disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  Service connection for a left ankle disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  







REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  The 
Board finds that all pertinent mandates of the VCAA and 
implementing regulations are met.  

Well-groundedness is not an issue; the claims have now been 
addressed on the merits.  The veteran was notified why his 
claims were denied in the November 2002 RO rating decision 
and in a January 2003 statement of the case (SOC).  An August 
2002 letter (before the rating appealed), while not 
specifically mentioning "VCAA," informed the veteran of 
what type of evidence was necessary to prevail in his claims, 
and of his and VA's respective responsibilities in claims 
development.  The letter advised the veteran to respond in 30 
days, and also advised him that evidence received within a 
year would be considered.  Everything submitted by the 
veteran to date (more than 2 years later) has been accepted 
for the record, and considered.  The SOC, in addition to 
citing pertinent VCAA regulations, including the provisions 
of 38 C.F.R. § 3.156, also advised him (p. 4) to "provide 
any evidence [in his] possession that pertains" to his 
claims.  Further notice in these circumstances would serve no 
useful purpose.  The veteran is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service and post-service private medical records.  
The veteran has been afforded multiple VA examinations, most 
recently in October 2002.  The record is complete.  All of 
VA's due process, notice, and assistance duties, including 
those mandated by the VCAA, are met.  

Factual Basis

The veteran's service medical records reveal no diagnosed 
ankle (either right or left) disorders.  In history provided 
on May 1999 retirement examination, the veteran noted foot 
trouble.  There was a further notation that this referred to 
occasional right ankle pain,  Clinical evaluation at the time 
was normal.  

On June 1999 VA fee-basis examination the veteran complained 
of developing bilateral ankle pain in 1988.  He claimed he 
was treated in June 1988, at which time ligamentous strain 
and tendinitis was diagnosed.  His service medical records do 
not reflect such treatment.  [He was seen for back pain 
complaints in June 1988.]  Examination of the ankles was 
normal.  

An August 2002 private medical record shows complaints of a 
15-year history of ankle pain.  The veteran attributed this 
pain to 15-20 mile hikes in the military.  Bilateral ankle 
pain was diagnosed.  

On October 2002 VA orthopedic examination the veteran 
reported no injury to his ankles, but complained of pain 
since 1985.  Examination showed normal range of motion  with 
no sign of tenderness or swelling.  X-rays of the ankles were 
interpreted as normal.  An ankle disorder was not diagnosed.  

Law and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The threshold matter to be addressed is whether or not the 
veteran now has the disability claimed.  Without competent 
evidence of current disability (a medical diagnosis), there 
can be no valid claim.  Although complaints of occasional 
right ankle pain were noted in history the veteran provided 
on service separation examination, clinical evaluation of the 
ankle at the time was normal.  Postservice private medical 
records and an October  2002 VA examination report also show 
complaints of ankle pain, but do not reflect a medical 
diagnosis of an ankle disability.  

The Board has considered whether a VA examination is 
necessary.  Under 38 C.F.R. § 3.159(c)(4), a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient evidence to 
decide the claim, but contains evidence of a current 
diagnosed disability (or persistent or recurrent symptoms of 
disability), establishes an event, injury, or disease in 
service, and relates the current disability/symptoms to the 
event, disease or injury in service.  Here, the medical 
evidence shows neither a diagnosis of current disability/or 
clinically observed symptoms, nor an event, injury, or 
disease in service.  What is shown, both inservice and 
postservice, is that the veteran has complaints of ankle pain 
(right only in service) with no clinical evidence of 
underlying pathology.  Hence, a VA examination or medical 
opinion is not indicated.  

Regarding the veteran's own assertions that he now has a 
bilateral ankle disorder which is related to service, such 
lay statements are not competent evidence inasmuch as 
opinions regarding such matters require medical expertise, 
and laypersons lack such expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The Board is aware, as observed by the veteran's 
representative in September 2004, that the VA examiner in 
October 2002 did not review the veteran's claims folder.  
Given that the veteran's service medical records and 
postservice medical records do not show any ankle injury or 
finding of ankle abnormality, the veteran is not prejudiced 
by such omission.   

In the absence of any evidence that the veteran now has 
chronic disability of either ankle related to event, disease, 
or injury in service, service connection for a disability of 
either ankle is not warranted.  The preponderance of the 
evidence is against these claims, and they must be denied.  


ORDER

Service connection for a right ankle disorder is denied.  

Service connection for a left ankle disorder is denied.  




REMAND

The veteran's service medical records show that he complained 
of bilateral knee pain in June 1980.  An August 2002 private 
progress note indicates that the veteran first noticed left 
knee pain during service.  He indicated he had left knee 
surgery during high school, with worsening symptoms during 
service.  Both on induction and on VA fee-basis examination 
in June 1999 it was reported that the had right knee surgery 
at the age of 16 resulting from a football injury.  He 
underwent left knee arthroscopy and partial medial 
meniscectomy in September 2002.  See December 2002 private 
physician letter.  It does not appear that there has been an 
attempt to obtain the records of private postservice 
medical/surgical knee treatment.  Such records may contain 
information critical to the matter at hand.

The veteran's last orthopedic examination was in October 
2002.  He reported that he had left knee pain since at least 
1985, and that he hears clicking.  He added that he underwent 
left knee arthroscopy about one month prior.  Examination 
revealed slight subpatellar crepitation, and X-rays showed 
degenerative changes.  The examiner did not offer an opinion 
as to the etiology of any left knee disability, and not have 
the veteran's claims file available for review.  A further VA 
examination to establish the likely etiology of the veteran's 
left knee disability is indicated.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should associate with the 
claims folder complete records of all 
postservice private medical consultations 
and treatment (including any surgery) the 
veteran has received for his left knee.  
He must assist in this matter by 
identifying all sources of treatment, and 
providing any necessary releases..

2.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the nature and 
likely etiology of his left knee 
disability.  The claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should render 
an opinion as to the nature of the 
veteran's current left knee disorder(s), 
and opine whether it is at least likely 
as not that any such disorder, to include 
arthritis, is related to service/events 
therein.  The report of the examination 
should include the rationale for all 
opinions expressed.

3.  The RO should then readjudicate the 
remaining matter.  If it remains denied, 
the RO should issue an appropriate 
supplemental SOC (SSOC), and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



